Citation Nr: 1708593	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  14-28 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Network Payment Center
in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for emergency treatment received from the Morgan Hill Emergency Medical Group from June 22, 2013, through June 24, 2013.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1978.  The Appellant is a private health facility which provided emergency medical services to the Veteran.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 determination issued by the Department of Veterans Affairs (VA) VISN 20 Network Payment Center in Portland, Oregon.


FINDINGS OF FACT

1.  From June 22, 2013, to June 24, 2013, the Veteran required emergency medical treatment from the Morgan Hill Emergency Medical Group; the medical treatment was not previously authorized by VA.

2.  At the time the emergency medical treatment was furnished, the Veteran was not service-connected for any disability and was not participating in a vocational rehabilitation program.

3.  On October 16, 2013, more than 90 days after the Veteran's emergency medical treatment was last rendered, the claim for reimbursement was received by VA.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for unauthorized medical expenses incurred with the Morgan Hill Emergency Medical Group from June 22, 2013, through June 24, 2013, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1004(d) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute.  Morgan Hill Emergency Medical Group, a non-VA facility, seeks reimbursement for emergency medical services rendered to the Veteran from June 22, 2013, through June 24, 2013.  The evidence reflects, and Appellant conceded in its August 2014 VA Form 9, that a claim for reimbursement to VA for the identified emergency medical services was first submitted to VA on October 16, 2013.

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of determining whether the Appellant had a fair opportunity to present argument and evidence in support of its claim.  In this regard, the August 2014 Statement of the Case clearly identified the basis for the denial of Appellant's claim by providing the full text of the pertinent VA regulation which lays out the timing requirements for filing a claim for reimbursement.  While the Appellant had an opportunity to present evidence to the contrary, the Appellant failed to do so and, in fact, conceded that the claim for reimbursement was filed outside the time period prescribed by VA regulation.  Thus, the Board concludes that the requirements for the fair development of the appeal have been met in this case.


Legal Criteria, Factual Background, and Analysis

A veteran has two avenues through which he or she may obtain reimbursement for unauthorized emergency medical services rendered at a non-VA facility.  38 U.S.C.A. §§ 1725, 1728 (West 2014).

Among other things, Section 1728 requires that the need for emergency medical treatment be associated in one of several ways with an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program.  The record does not show that the Veteran has any service connected disabilities or that he is participating in a vocational rehabilitation program.  Thus, the provisions of 38 U.S.C.A. § 1728 are not applicable.

Notwithstanding the foregoing, payment or reimbursement for emergency medical services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 (2016).  To be eligible for reimbursement under this authority, a number of conditions must be satisfied.  Among those conditions is the requirement that a claimant file a claim for reimbursement within 90 days after the latest of the following: (1) the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

Following a thorough review of the record, the evidence demonstrates that the Appellant submitted a claim for reimbursement beyond 90 days from the date the Veteran was discharged from Morgan Hill Emergency Medical Group.  Specifically, the Veteran was discharged from emergency medical treatment on June 24, 2013, and the Appellant submitted a claim for reimbursement on October 16, 2013, which is 114 days after the Veteran's discharge.

There is no indication in the record that a claim for reimbursement had previously been made to and denied by any third party, which could have potentially extended the time within which Appellant had to file a claim.  See 38 C.F.R. § 17.1004(d)(3).  Although a much longer time limit for filing a claim applies under 38 U.S.C.A. § 1728, as set forth in 38 C.F.R. § 17.126, the Veteran does not meet the basic eligibility requirements under 38 U.S.C.A. § 1728, as discussed above.  The evidence demonstrates that the claim was not filed within the allotted time frame.  While the Board is sympathetic to the Appellant's claim, it does not have the legal authority to grant the claim.  Appellant's claim for payment or reimbursement lacks legal merit and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment or reimbursement of unauthorized medical expenses for emergency room treatment at Morgan Hill Emergency Medical Group from June 22, 2013, to June 24, 2013, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


